Citation Nr: 1713889	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-42 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disorder, including as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January to June 1970 and from November 1990 to November 1991.  He also had additional service in the United States Army Reserves, including active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This claim was previously before the Board in July 2013 and March 2016, but remanded for further development.  As will be discussed below, however, there still has not been compliance with the Board's remand directives, including acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Hence, the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

In the most recent March 2016 remand, the Board requested the AOJ obtain and associate with the claims file the Veteran's treatment records from Dr. P.K., Dr. J.D, and the 59th Medical Wing, Lackland Air Force Base (for the period of February to March 2015).  Further, the Board instructed the AOJ to schedule the Veteran for a VA compensation examination for his left shoulder disability, including to obtain medical opinion on whether the left shoulder disability is secondary to the Veteran's service-connected right should disability, meaning caused or being aggravated by it.  38 C.F.R. § 3.310(a) and (b) (2016).

In April 2016, to this end, the Veteran was provided a VA compensation examination and a medical nexus opinion was obtained addressing the origins of his left shoulder disability.  Additionally, in May 2016, the AOJ obtained the Veteran's treatment records from the 59th Medical Wing, Lackland Air Force Base, for the requested period of treatment.  But there is no indication the AOJ also attempted to obtain the private medical treatment records mentioned from Drs. P.K. and J.D.

VA's duty to assist the Veteran with his claim includes obtaining records of his relevant medical treatment.  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that he adequately identifies, and to notify him of such efforts whenever VA is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1) and (e).  As any treatment records for the Veteran's left shoulder disability may be pertinent to his claim on appeal, the necessary attempts must be made to obtain these additional records and the Veteran appropriately notified if the AOJ is unable to secure these records.

The Board sees that previously, in July 2013, the Veteran was asked to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, so that VA could obtain his medical treatment records from Dr. J.D.  However, the Veteran inexplicably did not provide this required authorization.  In pursuing a claim, a claimant has responsibility to cooperate in developing all facts pertinent to the claim; that is to say, VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  If the Veteran wishes help in developing his claim, including by obtaining these additional records, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining evidence.  Id.


Accordingly, this claim is REMANDED for the following action:

1.  Ask the Veteran to provide, or authorize VA to obtain, medical records documenting treatment for his left shoulder disability from Dr. John E. Dickson and Dr. Ples L. Kujawa.  If the Veteran provides this necessary authorization, attempt to obtain the confidential treatment records of these doctors.  All efforts to obtain these records must be documented in the claims file and the Veteran appropriately notified if unable to obtain these additional records.  

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning this case to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

